Exhibit 10.3
Employment Agreement Extension
Effective Date: June 30, 2010
Agreement made among Reis Services, LLC, Reis, Inc. (collectively, the
“Employers”) and Mark P. Cantaluppi (“Employee”) to extend a certain Employment
Agreement, dated as of May 17, 2007, as amended by the Employment Agreement
Extension, dated as of May 30, 2010, by and between the parties (collectively,
the “Employment Agreement”).
Revised Term
The term of the Employment Agreement expires on June 30, 2010. The parties are
in the process of negotiating a new agreement (the “New Employment Agreement”)
relating to Employee’s employment with Employer (although no such agreement is
assured). In the interim, the parties wish to continue and extend the Employment
Agreement. Therefore, Employers and Employee agree that the Employment Agreement
shall be binding for an additional period of time, beginning with the expiration
of the current term on June 30, 2010 and continuing through the earlier of
July 31, 2010 or a date on which a New Employment Agreement is executed.
Revised Conditions
This extension shall be on the same terms and conditions as provided in the
Employment Agreement and as if set forth in this Agreement. For the avoidance of
doubt all Guaranteed Minimum Bonus obligations under the Employment Agreement
(except for payment of any accrued but unpaid amounts) shall terminate as of
June 30, 2010.
Acknowledgement and Agreement
We have carefully reviewed this Agreement and acknowledge, agree to and accept
all of its terms and conditions. We are executing this Agreement as of the
Effective Date above.

                      Employers:       Employee:    
 
                    REIS SERVICES, LLC            
 
                    By:   /s/ Lloyd Lynford       /s/ Mark P. Cantaluppi        
             
 
  Name:   Lloyd Lynford       Mark P. Cantaluppi    
 
  Title:   President & Chief Executive Officer            
 
                    REIS, INC.            
 
                    By:   /s/ Lloyd Lynford                              
 
  Name:   Lloyd Lynford            
 
  Title:   President & Chief Executive Officer            

 

